 In the MatterofALLIED KID COMPANY, STANDARD & STERLINGDIVISIONSandINTERNATIONAL FUR AND LEATHERWORKERSUNION, C. I. O. ,Case No. R-8498.-Decided March 6, 1942Jurisdiction:goat skin processing industry.Investigation and Certification of Representatives:existence of question: conflict-ing claims of rival unions; Company refused to accord recognition to either oftwo rival unions until certified by the Board; contract with rival union whichhas expired, no bar to; election necessary.Unit Appropriatefor CollectiveBargaining:production and maintenance employeesat the Company's two plants, excluding clerical, sales, warehouse, and supervi-sory employees, foremen, watchmen, chauffeurs, and chauffeurs' helpers.Mr. H. Albert Young,ofWilmington, Del., for the Company.Leider,Witt & Cammer, byaMr. Harold I. Cammer,ofNew YorkCity, for the International.Mr. Thomas J. Mullaney,of Philadelphia; Pa., for the United.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 25, 1941, International Fur and Leather WorkersUnion, C. I. 0., herein called the International, filed with the RegionalDirector for the Fourth Region (Philadelphia, Pennsylvania) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of the Standard & Sterling Divisions ofAllied Kid Company, Wilmington, Delaware, herein called the Com-pany, aad requesting an investigation and certification of representa-tives pursuant to, Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On January 27, 1942, the NationalLabor Relations Board, herein called the Board, acting pursuant -toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.39 N. L. R. B., No. 94.542 ALLIED KID COMPANY543On January 28,,1942, the Regional Director issued a notice of hear-,'iig, copies of which were duly served upon the Company, the Inter-national, and United Leather Workers International Union, A. F. of L.,herein called the United, a labor organization claiming to representemployees directly affected by the investigation.Pursuant to notice,a hearing was held on February 4, 1942, at Wilmington, Delaware,before Jerome I. Macht, the Trial Examiner duly designated by theChief Trial Examiner.The Company, the International, and theUnited were represented and participated in the hearing. 'Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed these rulings and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following-FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAllied Kid Companyis a Massachusetts corporation.It operatestwo plants at Wilmington,Delaware, where it is engaged in the businessof processing goat skins.The Companypurchases approximately$3,000,000 worth of goat skins annually, all of which are shipped to itfrom foreign,countries.The Companyprocesses annually-goat skinsvalued at about $7,000,000, all of which areshipped byit to pointsoutside the-State of Delaware.II.THE ORGANIZATIONS INVOLVEDInternational Fur and Leather Workers Union is a labor organiza-tion affiliated with, the Congress of Industrial Organizations, admittingto membership employees of the Company.United Leather Workers International Union is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize either the International or theUnited as the exclusive representative of its employees until such, timeas one or the other is certified by the Board.In December- 1940, following an election, the Board certified theUnited as the exclusive representative of the Company's employees.'Thereafter the Company and the United entered into an exclusive con-tract, which expired 'on January 2, 1942.It is apparent that the-con-tract constitutes no bar to a present determination of representatives.448105-42-vol. 30-3G 544DECISIONSOF NATIONAL LABORRELATIONS BOARDA statement of the Regional Director, introduced into evidence atthe hearing, shows that the International represents a substantialnumber of employees in the alleged appropriate unit.'IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends-to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe International and the United agreed that all production andmaintenance employees at the Fourth and Monroe Streets plants ofthe Company, excluding clerical, sales, warehouse, and supervisoryemployees, foremen, watchmen, chauffeurs, and chauffeurs' helpers,constitute an appropriate unit.The Company took no position withrespect to the unit.The only controversy with respect to the unitconcerns 11 alleged assistant foremen.Harry Alexander, Fanny Pufahl, and Elizabeth Hickey are carriedon the pay roll of the Company as foremen.The superintendent ofthe Company testified that such employees are supervisory and arepaid on a salary basis.We find that these employees are foremenand we shall exclude them from the unit.Teddy Hall, William Connell, Paul ^ King, Harry Schmidt, JamesWelsh, and J. O'Brien are listed by the Company as assistant fore-men. It appears that these employees are charged with the duty ofkeeping production on a uniform basis and they keep the time recordof the employees in the respective departments.These employeestransmit the orders from the foremen to the production employees.We find that these persons are supervisory employees.We shallexclude these employees from the unit.Willard Lockerman is classified by the Company, as an assistantforeman.It appears that Lockerman is a color mixer and is the onlyemployee in that department.He is paid on an hourly basis and hasno supervisory powers.We find that Lockerman is not a supervisoryemployee and we shall include him in the unit.Frank Jurkowski is classified by the Company as an ordinary pro-duction worker.He testified at the hearing that he is not a super-IThe Regional Director reported that the International presented 204 membership application cardsbearing the names of persons who appear on a pay roll of the Company. There are approximately 500 em-ployees in the alleged appropriate unit.The United bases its representation claims on its now expired con-tract with the Company. ALLIED KID COMPANY545visory employee in any sense of the word and performs the sameduties as other employees in his department.A witness for theUnited stated that Jurkowski "tells men what to do and how to fixmachines."It appears from the record that Jurkowski's duties arenot of a supervisory nature.We shall include him in -the unit.We find that all production and maintenance employees at theFourth and Monroe Streets plants of the Company, excluding clerical,sales,warehouse, and supervisory' employees, foremen, watchmen,chauffeurs, and chauffeurs' helpers, constitute a unit appropriate forthe purposes of collective bargaining and that such unit will insure toemployees of the Company the full benefit of their right to self-organ-'ization and to collective bargaining and otherwise will effectuate thepolicies of the Act.2VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.The International and the United agreed at the hearing thatin the event the Board directs an election, eligibility to vote should bedetermined by the Company,s pay roll for the period ending February1,1942.The Company took no position with respect to the eligi-bility date.We shall direct that the employees of the Companyeligible to vote in the election shall be those. employees within theappropriate unit who were employed during the pay-roll period end-ing February 1, 1942, subject to the limitations and additions setforth in the Direction of Election herein.Upon the basis of the above findings of fact and upon the,.entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning repre-sentation of employees of Allied Kid Company, Wilmington, Dela-ware, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the Act.2.All production and maintenance employees at the Fourth andMonroe Streets plants of the Company, excluding clerical,sales,warehouse, and supervisory employees, foremen, watchmen, chauf-feurs, and chauffeurs' helpers, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.YThisis substantiallythe same unit as was covered by the contract between the Company and theUnited. 546DECISIONS OF NATIONAIJ LABOR, RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and..pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and, Regulations-Series 2, as amended, ,itis. hereby. ,DIRECTED that,. as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with Allied Kid Company, Wilmington, Delaware, an election.by secret ballot shall ;be conducted as early as possible, but not laterthan thirty (30) days- from the date of this Direction of Election,under the direction and supervision of the Regional Director for theFourth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section '9, of said Rulesand Regulations, among all production and maintenance employeesat the Fourth' and Monroe Streets plants of the Company who wereemployed during the pay-roll period ending February 1, 1942, includ-ing employees who did not work during such pay-roll period becauseing of the UnitedStates, or temporarily laid off, but excluding clerical,sales,warehouse, and supervisory employees, foremen, watchmen;chauffeurs, chauffeurs' helpers, and employees who have since quitor been discharged for cause, to determine whether they desire to berepresented by -Iliterhational 'Fur and LeatherWorkers Union,affiliated with the Congress'of'Industrial Organizations, or by UnitedLeatherWorkers International Union, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining, or byneither.'CHAIRMAN MILLIS took no part in.the consideration of the aboveDecision and Direction,of Election.